Citation Nr: 0025180	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neuropsychiatric 
disability.  

2.  Entitlement to service connection for degenerative 
disease of the central nervous system, secondary to 
neuropsychiatric disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

The Board notes that in correspondence received in December 
1998, the veteran requested a hearing before a Board member 
at the RO.  In correspondence to the veteran dated in 
February 1999, the RO advised the veteran of the option of 
testifying before a hearing officer at the RO, either in 
addition to or in lieu of a hearing before a Board member at 
the RO.  In correspondence received in February 1999, the 
veteran requested a hearing before a hearing officer at the 
RO, and clarified that he had no current desire for a hearing 
before a Board member at the RO.  Rather, he explained that 
in the future he might request a hearing before a Board 
member at the RO.  The Board interprets this as a withdrawal 
of the veteran's December 1998 request for a hearing before a 
Board member at the RO.  The veteran has not since requested 
an additional hearing before a Board member at the RO.  
Accordingly, the Board finds that appellate review at this 
time is appropriate.  See generally 38 C.F.R. §§ 20.700, 
20.703 and 20.704 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal to reopen a claim for 
service connection for neuropsychiatric disability has been 
obtained by the RO.

2.  An unappealed February 1982 rating decision declined to 
reopen a claim for service connection for neuropsychiatric 
disability.

3.  Evidence added to the record since the February 1982 
rating decision is cumulative, and when viewed in conjunction 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The claim for service connection for degenerative disease 
of the central nervous system, secondary to neuropsychiatric 
disability, is not plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1982 rating decision 
declining to reopen the veteran's claim for service 
connection for neuropsychiatric disability is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38  C.F.R. §§ 3.102, 3.156(a) (1999).

2.  The claim for service connection for degenerative disease 
of the central nervous system, secondary to neuropsychiatric 
disability, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran continues to maintain, in substance, that he 
incurred a neuropsychiatric disability during his active 
service.  In addition, he contends that he now has 
degenerative disease of the central nervous system as a 
result of his neuropsychiatric disability.  As the veteran 
continues to suffer from these disabilities, a favorable 
determination is requested.

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neuropsychiatric 
disability.

As a preliminary matter, the Board notes that the RO 
originally decided the veteran's new and material evidence 
claim under a standard which has since been overruled by the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
as reflected in the September 1999 supplemental statement of 
the case, the RO has also considered the veteran's new and 
material evidence claim under the new case law.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, this case is 
appropriate for Board review.

A February 1982 rating decision declined to reopen the 
veteran's claim for service connection for neuropsychiatric 
disability.  The February 1982 rating decision became final 
when the veteran did not file a notice of disagreement within 
one year of the date he was issued notification of the 
unfavorable determination.  See 38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); Person v. Brown, 5 Vet. App. 449, 450 (1993).  A 
final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Evidence considered by the February 1982 rating decision 
included the veteran's service medical records, which are 
negative for evidence of a psychiatric disability.  Private 
post-service medical records report outpatient treatment for 
anxiety neurosis in 1970, and psychological testing in 
February 1970 which showed significant difficulties in affect 
and control, insomnia and excessive use of liquor.  It was 
opined by H.A.P., Ph.D. at that time that the veteran was not 
in a condition to adequately answer the test.  Private post-
service medical records also report emergency room treatment 
for an undiagnosed condition in 1971, and outpatient and 
inpatient treatment for alcohol addiction with severe 
depression and episodes of anxiety in 1973 and 1974.  

Private and VA medical records show hospitalizations for 
psychiatric treatment in April 1973 (when the diagnoses 
included rule out latent schizophrenia) and in January 1974, 
with diagnoses of alcohol addiction and acute alcohol 
intoxication, in remission.  The report of an August 1975 VA 
examination provided a diagnosis of depressive neurosis and 
alcohol addiction.  It was reported as medical history that 
the veteran had had three psychiatric hospitalizations since 
service, including at a VA medial facility in May and June 
1975, when the diagnoses were alcohol addiction and 
depressive neurosis.  Private and VA medical records show 
hospitalizations for psychiatric treatment from July to 
August 1975 with diagnoses of anxiety neurosis with 
depression and alcohol addiction, and from December 1975 to 
April 1976, and from August to September 1976, with diagnoses 
of degenerative disease of the central nervous system and 
alcohol addiction.  The summary report of a September to 
December 1977 hospitalization provides a diagnosis of 
degenerative disease of the central nervous system and 
alcohol addiction.  

An undated statement from a family friend provides that he 
had known the veteran for many years before the veteran 
entered the army, and that he had employed the veteran.  It 
was reported that after the veteran returned from the army, 
the veteran again worked for him and he noticed that the 
veteran had incoherent speech and shaking hands.  It was 
noted that once the veteran became enraged and began saying 
absurd things and was fired.  

A May 1976 statement from a friend of the veteran indicates 
that he had known the veteran for about 20 years.  He noticed 
that when the veteran returned from his army service, he had 
changed and was unstable, nervous and insecure.  

A May 1976 sworn declaration indicates that the witness had 
seen the veteran in good mental health prior to joining the 
army, had witnessed the veteran's nervousness and anxiety 
while in the army, and had seen the veteran continue to have 
psychiatric problems after leaving the army.  

Correspondence dated in September 1976 from a prospective 
employer noted that the veteran was not hired due to physical 
and nervous conditions.  

The report of a November 1977 VA examination provides a 
diagnosis of alcohol addiction.  

Correspondence from the veteran's mother received in May 1977 
contends that the veteran was without mental defects when he 
entered the army, and that he degenerated while in the 
service.  The correspondence reviews his post-service 
psychiatric treatment.

In a May 1978 statement, a priest stated that he had personal 
knowledge of the veteran's condition 15 years earlier, and at 
that time the veteran was completely physically normal with 
good moral and religious standards.  

Records show that the veteran was hospitalized at a VA 
facility from June to September 1978, with a final diagnosis 
of seizure disorder and anxiety neurosis.  The veteran was 
provided VA neurologic examination in October 1978.  The 
resulting diagnosis was seizure disorder (generalized 
seizures) under mild to moderate control.  

A July 1981 VA hospital report indicates that the veteran was 
hospitalized in May 1981.  The report provides a diagnosis of 
degenerative disease of the central nervous system, chronic 
alcoholism, and liver disease.  Addenda dated in August and 
October 1981 note that extensions of the veteran's 
hospitalizations were requested.  The veteran was discharged 
in November 1981 with diagnoses of alcohol amnestic disorder 
and liver disease.  

According to the report of VA neurologic examination 
conducted in February 1982, the veteran had diagnoses of 
generalized seizure disorder and early peripheral neuropathy 
most probably alcoholic.  The report of a VA psychiatric 
examination conducted at the same time provides an Axis I 
diagnosis of substance abuse disorder and alcohol dependence, 
and an Axis II diagnosis of generalized anxiety disorder with 
depression.

Evidence received after the February 1982 rating decision 
includes duplicate reports of hospitalizations in April 1973, 
January 1974, July 1975, December 1975 to April 1976, August 
to September 1976, and September to December 1977.  

A May 1976 hospital summary provides that the veteran's 
December 1975 to January 1976 VA hospitalization was extended 
until April 1976, and resulted in diagnoses of chronic 
alcoholism and degenerative disease of the central nervous 
system.  

VA hospital summaries and treatment records for periods from 
May to June 1975, February 1977, April 1997, May 1977, May to 
July 1977, January 1978, June to September 1978, January to 
February 1979, June to August 1979, June to September 1979, 
October to November 1979, and November to December 1979 show 
treatment for lacerations to the head, broken facial bones, 
seizure disorder, liver disease, and epilepsy.  Regarding 
psychiatric treatment, these records provide diagnoses of 
suicide attempt; intoxication; depressive neurosis with 
alcoholism; affective psychosis, depressed type; degenerative 
disease of the central nervous system; alcohol addiction; 
alcohol dependence; dysthymic disorder; alcohol amnestic 
disorder; overdose of Dilantin; degenerative disease of the 
central nervous system, secondary to alcoholism; 
schizophrenia, undifferentiated type; and depressive 
neurosis.  

A private September 1980 VA hospitalization summary, along 
with associated treatment records, provides a diagnosis of 
uncontrolled epilepsy.  VA outpatient treatment records show 
treatment in 1982 and 1983 for seizures, headaches and poor 
sleep.  VA hospital summaries for periods of hospitalization 
from May to November 1981, July to August 1982, June to 
October 1983, and November 1983, provide diagnoses of alcohol 
dependence, drug intoxication, suicidal attempt, alcohol 
abuse, body trauma, dysthymic disorder and convulsive 
disorder, alcohol amnestic disorder, and liver disease.  

The report of an April 1986 VA psychiatric examination 
provides an Axis I diagnosis of generalized anxiety disorder, 
chronic, and alcohol abuse.  VA outpatient treatment records 
dated in 1986 and 1987 show examination of the liver and 
spleen, and treatment of orthopedic complaints.  

The report of an August 1992 VA examination provides an Axis 
I diagnosis of substance use disorder; alcohol dependence; 
cocaine and marijuana dependence; all of these in apparent 
remission.  

Correspondence dated in February 1998 to the RO from the San 
Juan VA medical center (VAMC) provides that there were no 
medical records at that facility for the veteran dated from 
1970 - 1971.

In various pieces of correspondence received since the 
February 1982 rating decision became final, the veteran has 
argued that his current neuropsychiatric disability was the 
result of his military service, since it began during his 
service.  

During an August 1999 RO hearing, the veteran referred to his 
initial post-service medical records and a medical opinion 
made at that time that his psychiatric condition might 
continue.  He said that he was fine while in the Army until 
he was at Ft. Devens in Massachusetts at which point he 
started to dislike the Army and he went AWOL.  He said that 
this was the beginning of his psychiatric problem, which 
continued when he was stationed in Thailand.  He said that he 
had sought no psychiatric treatment during service.  The 
veteran made it clear that he believed that his degenerative 
disease of the central nervous system, manifested by 
seizures, was a result not of his military service but of the 
neuropsychiatric disability he claimed to have incurred in 
service.  He noted that he received neurologic treatment for 
his degenerative disease of the central nervous system and 
had submitted these records to the Social Security 
Administration. 

With the exception of the hospital records dated 1973 to 1977 
identified above as duplicates, the medical evidence added to 
the record since the February 1982 rating decision is new in 
that it was not previously of record, but it is not material 
to the veteran's claim for service connection for 
neuropsychiatric disability.  The additional medical evidence 
does not address what was missing at the time of the February 
1982 rating decision, even when considered with the record as 
a whole.  What was missing at the time of the February 1982 
rating decision was competent (medical) evidence that the 
veteran's post-service psychiatric complaints and symptoms 
were incurred during or as a result of his active military 
service.  

The new medical evidence does not provide the required nexus 
evidence.  The post-service VA treatment records addressing 
conditions other than the veteran's neuropsychiatric 
complaints are simply not material to this claim. 38 U.S.C.A. 
§§ 105(a), 1110 (West 1991); 38 C.F.R. § 3.301(a) (1999).

The new medical evidence does include various private and VA 
post-service reports of hospital and outpatient psychiatric 
treatment.  However, these medical records address the 
veteran's current neuropsychiatric complaints and symptoms 
and do not provide any nexus or opinion linking them to the 
veteran's service.  Therefore, they are not material to the 
issue of whether the veteran's neuropsychiatric disability 
was incurred in or as a result of his active service.  

The Board also notes that the various written and oral 
statements from the veteran received since the February 1982 
rating decision became final are credible.  However, this 
testimony is cumulative of the contentions made by the 
veteran prior to the February 1982 rating decision.  
Moreover, the veteran's own testimony is not sufficient to 
link his post-service neuropsychiatric diagnoses to his 
service.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. at 492 (1992).  Consequently, his own assertions as to a 
nexus do not warrant reopening his claim. 

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection for 
neuropsychiatric disability.

Finally, the Board recognizes that the veteran testified 
during his hearing as to receipt of Social Security 
Administration (SSA) benefits, for which he said he had 
submitted records from a neurologist.  As the veteran has not 
asserted that he sent the SSA any medical records pertaining 
to his claimed neuropsychiatric disability, the Board finds 
that it is not necessary to obtain SSA records and that 
adjudication of the claim on the evidence currently of record 
is proper. 


II.  Entitlement to service connection for degenerative 
disease of the 
central nervous system, secondary to neuropsychiatric 
disability.

During the August 1999 RO hearing, the veteran was quite 
clear in his contentions that his current degenerative 
disease of the central nervous system is a result not of his 
active service per se, but is a result of his 
neuropsychiatric disability.  

In this regard, the Board notes that a claimant with active 
service may be granted service connection for disease or 
disability on a secondary basis, when the evidence reflects 
that the disease or disability is proximately due to or the 
result of a service-connected disability or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 
(1999).  Further, in Allen v. Brown, 7 Vet. App. 439 (1995), 
the United States Court of Appeals for Veterans Claims held 
that when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for degenerative 
disease of the central nervous system, secondary to 
neuropsychiatric disability.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

By its nature, a well-grounded claim for secondary service 
connection requires that the original disability be service-
connected.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  In 
the present case, the veteran's neuropsychiatric disability 
is not service-connected.

As the veteran's neuropsychiatric disability has not been 
service-connected, the Board finds that the veteran's claim 
for service connection for degenerative disease of the 
central nervous system, secondary to neuropsychiatric 
disability, has no plausible basis.  As such, it is not a 
well-grounded claim, and the appeal based thereon is denied.  
When the law is dispositive of a claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, because of the veteran's lack of entitlement under 
the law to the claimed benefit of secondary service 
connection, the Board finds that it is not necessary to 
obtain any neurological reports from the SSA.  Id.  
Regardless of any medical findings presented in such records 
connecting the veteran's non-service-connected 
neuropsychiatric diagnoses to his degenerative disease of the 
central nervous system, the veteran would still remain 
without legal entitlement to the benefit he seeks.  A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991)

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
secondary service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and materiel evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for neuropsychiatric disability is denied.

Evidence of a well-grounded claim for service connection for 
degenerative disease of the central nervous system, secondary 
to neuropsychiatric disability, not having been submitted, 
the appeal is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

